Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 5, line 11, through page 7, line 14, filed 9 November 2020, with respect to claims 1-13 have been fully considered and are persuasive.  The rejection of claims 1-9 and 12-14 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140106211) in view of CN 105480070 (hereafter CN ‘070) have been withdrawn; and the rejection of claims 10-11 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140106211) in view of CN 105480070 (hereafter CN ‘070) as applied to claim 1 above, and further in view of Ahn (US 20110143193) have been withdrawn.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140106211) in view of Hamidi (US 8,146,694). 
Claim 1:	 Lee et al. in Figures 1-6 disclose a battery module configured for insertion into a battery module compartment of an energy storage system, comprising:
a first exterior plate (111) configured with a male joining section (112) arranged at a first edge of the first exterior plate (111); 
a second exterior plate (120) that is adjacent and substantially perpendicular to the first exterior plate (111) and configured with a female joining section (122/124) arranged at a second edge of the second exterior plate (120), 
wherein the first (111) and second (120) exterior plates are joined together via the male and female joining sections without welding (i.e. via sealing member 150),

Lee et al. do not disclose that 
wherein, upon insertion of the battery module into the battery module compartment, the first and second exterior plates of the battery module are encapsulated within the battery module compartment with at least a liquid-tight seal and without the first and second exterior plates being integrated as exterior walls of the battery module compartment.
Hamidi in Figure 1 disclose that upon insertion of a battery module (116) into a battery module compartment (14), first and second exterior plates of the battery module (116) are encapsulated within the battery module compartment (14) with at least a liquid-tight seal (114) and without the first and second exterior plates being integrated as exterior walls of the battery module compartment (14) (col. 4: 20-29). See entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of Lee et al. by incorporating the battery module compartment having a liquid-tight seal of Hamidi.

Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein Lee et al. disclose that the first exterior plate is made of a material exhibiting high rigidity (paragraph [0047]).
Therefore, absent a showing of criticality or a showing of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first exterior plate of Lee et al. with a material, including a metal that would have exhibited high rigidity.
One having ordinary skill in the art would have been motivated to make the modification to provide a first exterior plate with a material exhibit high rigidity that would have exhibited excellent durability.
Claim 3:	The rejection of claim 2 is as set forth above in claim 1 wherein Lee et al. disclose that the first exterior plate is made of a material exhibiting high rigidity (paragraph [0047]).
Therefore, absent a showing of criticality or a showing of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first exterior plate of Lee et al. with a material, including a plastic that would have exhibited high rigidity.

Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein Lee et al. further disclose that the second exterior plate (120) corresponds to a top plate of the battery module.
Claim 5:	The rejection of claim 2 is as set forth above in claim 1 wherein Lee et al. disclose that the SECOND exterior plate is made of a material exhibiting high rigidity (paragraph [0047]).
Therefore, absent a showing of criticality or a showing of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first exterior plate of Lee et al. with a material, including a metal that would have exhibited high rigidity.
One having ordinary skill in the art would have been motivated to make the modification to provide a first exterior plate with a material exhibit high rigidity that would have exhibited excellent durability.
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein Lee et al. disclose that the male joining section and the female joining section are aligned, but do not disclose that after which an edge of the female joining section is rolled or crimped to define a cavity that locks in a bent portion of the male joining section.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the male/female joining sections of the Lee et al. combination such that an edge of the female joining section is rolled or crimped to define a cavity that locks in a bent portion of the male joining section.
	One having ordinary skill in the art would have been motivated to make the modification to provide a sealing case having a new coupling structure, where respective fastening portions of a main body and its cover would have been fitted into each other with increased compression, thereby reducing fluid permeation e.g., moisture permeation, therethrough.  Accordingly, the sealing case would have kept battery packs for a long period of time even in a high moisture environment.
Claim 7:	The rejection of claim 2 is as set forth above in claim 1 wherein Lee et al. disclose that the first exterior plate is made of a material exhibiting high rigidity (paragraph [0047]).

One having ordinary skill in the art would have been motivated to make the modification to provide a first exterior plate with a material exhibit high rigidity that would have exhibited excellent durability.
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein Lee et al. disclose a male joining section and a female joining section but does not disclose a bent portion of the male joining section is forced into a cavity defined in the female joining section to lock the male joining section to the female joining section.
However, it would have been obvious modify the male/female joining section of Lee et al. such a bent portion of the male joining section is forced into a cavity defined in the female joining section to lock the male joining section to the female joining section as it has been held that the configuration of the claimed male and female joining sections would have been a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. See MPEP 2144.04 IV.B. Changes in Shape
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the male/female joining sections of the Lee et al. combination such a bent portion of the male joining 
	One having ordinary skill in the art would have been motivated to make the modification to provide a sealing case having a new coupling structure, where respective fastening portions of a main body and its cover would have been fitted into each other with increased compression, thereby reducing fluid permeation e.g., moisture permeation, therethrough.  Accordingly, the sealing case would have kept battery packs for a long period of time even in a high moisture environment.
		Claim 9:	The rejection of claim 9 is as set forth as set forth above in claim 1 wherein Lee et al. further disclose that the second exterior (120) corresponds to a top plate of the battery module.
Claim 12:	The rejection of claim 12 is as set forth above in claim 1 wherein Lee et al. further disclose that the first and second exterior plates are included among a set of plates that collectively comprise an exterior frame of the battery module, wherein the set of plates includes a bottom plate, a front endplate, a rear endplate, two side plates and a top plate.
Claim 13:	The rejection of claim 13 is as set forth above in claim 1 wherein Lee et al. do not disclose that 
wherein, upon insertion of the battery module into the battery module compartment, the first and second exterior plates of the battery module are encapsulated within the battery module compartment with at least a liquid-tight seal 
Hamidi in Figure 1 disclose that upon insertion of a battery module (116) into a battery module compartment (14), first and second exterior plates of the battery module (116) are encapsulated within the battery module compartment (14) with at least a liquid-tight seal (114) and without the first and second exterior plates being integrated as exterior walls of the battery module compartment (14) (col. 4: 20-29). See entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of Lee et al. by incorporating the battery module compartment having a liquid-tight seal of Hamidi.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery module with a battery module compartment having a seal that would have prevented any debris from entering the battery compartment.
Claim 14:	The rejection of claim 14 is as set forth above in claim 1 wherein Lee et al. further disclose that the male joining section is arranged along substantially all of the first edge of the first exterior plate, and 
the second joining section is arranged along substantially all of the second edge of the second exterior plate.

s 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140106211) in view of Hamidi (US 8,146,694) as applied to claim 1 above, and further in view of Ahn (US 20110143193).
Lee et al. and Hamidi are as applied, argued, and disclosed above, and incorporated herein.
Claim 10:	The Lee et al. combination discloses a sealing material arranged between the male joining section and the female joining section but does not disclose a curing material.
Ahn in Figure 5 discloses a curing material (30) arranged between the male joining section (58) and the female joining section (56a/56b)(paragraph [0051], lines 6-9; and, paragraph [0012]). See also entire document.
Claim 11:	The Lee et al. combination does not disclose that wherein the curing material is applied to one or more of the male joining section and the female joining section before being joined together, and
wherein the curing material cures inside of a gap between the male joining section and the female joining section after being joined together.
Ahn in Figure 5 discloses applying a curing material to one or more of the male joining section and the female joining section before being joined together, and
curing the material such that material cures inside of a gap between the male joining section and the female joining section after being joined together.

One having ordinary skill in the art would have been motivated to make the modification to provide an adhesive material having a melting point of no less than 120 oC that would have prevented an explosion from occurring when the temperature of the housing rises, and that would have stably maintained the housing in a common use environment (paragraph [0050]).

Examiner Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729